Appellant moves for rehearing and asserts that the case should be reversed and the prosecution dismissed in that the law under which he was convicted has been repealed. He is mistaken. The law has been amended but not repealed. The penalty for the amended statute is the same as it was prior to such amendment. Examination reveals that articles 1103 and 1105, 1925, P. C., were *Page 23 
amended by the terms of Chap. 46, Acts Regular Session, 43rd Legislature, so as that the definition of the offense for which appellant was convicted has been changed, — but, as above stated, no change was made in the penalty, and the amendment referred to was enacted and became effective after this appellant was convicted herein. In such case the provisions of article 16, 1925, P. C., apply, which provide that if the definition of an offense be changed after the law has been violated, such change shall not affect the prosecution and conviction for such offense as under the former statutes. See Collins v. State, 111 Tex.Crim. Rep.; Franklin v. State, 119 Tex.Crim. Rep.; Claer v. State, 106 Tex. Crim. 626.
Being unable to agree with appellant's contention, the motion for rehearing will be overruled.
Overruled.
          ON APPELLANT'S APPLICATION FOR LEAVE TO FILE SECOND MOTION FOR REHEARING